      Case 1:17-cr-00025-HSO-RHW Document 30 Filed 11/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA


                                                    Criminal No. 1:17cr25-HSO-RHW
 v.                                                       Civil No. 1:19cv169-HSO



 DORIS KELLEY

                      CERTIFICATE OF APPEALABILITY

      A final order adverse to the applicant having been filed in the captioned

habeas corpus case, in which the detention complained of arises out of a proceeding

pursuant to 28 U.S.C. § 2255, the Court, considering the record in this case and the

requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate

Procedure, and Rule 11(a) of the Rules Governing Section 2255 Proceedings for the

United States District Courts, hereby finds that:

      A Certificate of Appealability should not issue in this case. The applicant has

failed to make a substantial showing of the denial of a constitutional right.

      SO ORDERED AND ADJUDGED, this the 20th day of November, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE
